707 S.E.2d 243 (2011)
MITCHELL, BREWER, RICHARDSON, ADAMS, BURGE & BOUGHMAN, PLLC; Glenn B. Adams; Harold L. Boughman, Jr.; and Vickie L. Burge
v.
Coy E. BREWER, Jr.; Ronnie A. Mitchell; William O. Richardson; and Charles Brittain.
No. 87P11.
Supreme Court of North Carolina.
April 7, 2011.
E.D. Gaskins, Jr., Raleigh, for Mitchell, Brewer, Richardson, Adams, Burge & Boughman, PLLC, et al.
Coy E. Brewer, Jr., Pro Se, Fayetteville, for Brewer, Coy E. (Jr.).
Ronnie M. Mitchell, Fayetteville, for Mitchell, Ronnie A.
Robert E. Zaytoun, Raleigh, for Brittain, Charles, et al.
Charles Brittain, for Brittain, Charles.
Louis E. Wooten, III, Raleigh, for Mitchell, Brewer, Richardson, Adams, Burge & Boughman, PLLC, et al.

ORDER
Upon consideration of the petition filed on the 7th of March 2011 by Defendant (Coy E. Brewer, Jr.) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of April 2011."
MARTIN, J. and TIMMONS-GOODSON, J. recused.